Citation Nr: 0433166	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to a back disability.


REPRESENTATION

Veteran represented by:  Thomas U. Reynolds, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel

INTRODUCTION

The veteran served on active duty from June 1959 to June 
1963. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

The veteran testified at a January 2004 hearing before the 
undersigned Acting Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. 


REMAND

As the record does not contain sufficient medical evidence to 
decide the claim, further evidentiary development is needed.  
Therefore, under the duty to assist, 38 C.F.R. § 3.159(c)(4), 
this matter is REMANDED for the following action:  

1.  Obtain records from the Memphis, 
Tennessee, VA Medical Center since the 
1970s. 

2.  Schedule the veteran for a 
psychiatric examination to determine 
whether the veteran has a psychiatric 
disorder, and, if so, whether the 
psychiatric disorder is caused by the 
service-connected back disability or 
whether the service-connected back 
disability permanently increased the 
severity of the psychiatric disorder.  
The claims file should be provided to the 
examiner for review.  

3.  After completion of the above, 
adjudicate the claim.  If the claim is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



